Order entered June 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01724-CR
                                       No. 05-12-01731-CR
                                       No. 05-12-01732-CR

                                JERMAINE COTTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F12-51603-W, F12-51604-W, F12-70036-W

                                             ORDER
       Appellant’s brief is overdue in these appeals. We also note that none of the boxes is

checked on the trial court’s certifications of appellant’s right to appeal these cases.

       Accordingly, the Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is
ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We further ORDER that the supplemental clerk’s records contain completed copies of

the trial court’s certifications of appellant’s right to appeal in these cases.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                        /s/     DAVID EVANS
                                                                JUSTICE